Citation Nr: 0916785	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  03-36 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a testicular condition, 
claimed as impotence.  


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  

The Board denied the appeal in December 2005.  The Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In April 2007, the Court 
granted a Joint Motion to vacate the Board's decision and 
remand the matter for further action.  The Board in turn 
remanded the case to the RO in December 2007.  The case has 
now been returned to the Board for further appellate review.  
While the case was in remand status, the RO granted service 
connection for right inguinal hernia with surgical scar and 
scrotal scar.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2007 remand, the Board requested that the RO 
take further action with respect to obtaining service 
treatment records pertaining to claimed surgery for a hernia 
and/or a testicular condition.  The Board also requested that 
the Veteran be afforded a VA examination, and that the entire 
claims file be made available to the examining physician.  
The Veteran was afforded such an examination in February 
2008.  The examiner reviewed the claims file, and noted that 
the Veteran claimed to have had surgery at Fort Carson, 
Colorado, but the service medical record did not indicate 
this surgery.  The examiner then rendered an opinion that 
"Erectile dysfunction is not related to his surgery.  
Rational, it could be related psychologically, since most of 
the time surgery of the right hernia does not cause 
impotence."  The examiner further stated that "If for some 
reason the surgery caused the erectile dysfunction, the 
erectile dysfunction at least starts weeks to months or year 
later, not many years later."

Subsequent to the February 2008 VA examination, in April 
2008, the RO obtained additional service treatment records 
which document the occurrence of two genito-urinary surgeries 
in service.  In March 1968, he underwent surgery for a right 
indirect hernia.  In July/August 1968, the Veteran underwent 
surgery for excision of hydrocele of the right testicle.  He 
reportedly had a superficial postoperative infection.  

After reviewing the foregoing, the Board concludes that 
additional development is required.  The Board finds that the 
opinion was not adequate as the relevant service medical 
records were not available for review.  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) ("[F]ulfillment of 
the statutory duty to assist...includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one" (emphasis added)).  The Board also notes that 
the VA examination report which does not take into 
consideration the relevant service medical records (as they 
had not yet been obtained) is in violation of the terms of 
the Joint Motion which stated that the VA must "ensure that 
said records are associated with Appellant's claims file, and 
having done so, provide appellant with a VA examination..."

The Board also notes that the VA opinion raises a question as 
to whether the surgery in service might have given rise to 
current impotence via psychological causation.  However, the 
examination report does not contain a full discussion of that 
matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims file, 
including the recently obtained service 
medical records, to the same physician 
who conducted the VA examination in 
February 2008.  The examiner should 
review the service records pertaining to 
the hernia surgery in March 1968 and the 
hydrocele surgery in July/August 1968, 
and state whether such records result in 
any change in his previous opinion that 
the Veteran's current impotence was not 
related to surgery in service.  The 
examiner should also state whether the 
Veteran has any residuals of the 
varicocele surgery besides the scar of 
the scrotum for which service connection 
has already been granted, such as damage 
or impairment of the function of the 
testicle itself.  The examiner should 
also be requested to provide a full 
discussion regarding his previous comment 
that the current erectile dysfunction 
could be related psychologically.  
Specifically, the examiner should explain 
whether this is an opinion linking the 
current impotence to the surgery in 
service.  Another examination is not 
required unless deemed to be necessary by 
the VA physician.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




